DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2017 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:


Analysis of Claim 1
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the 2019 PEG, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
The claim recites a judicial exception (i.e., an abstract idea) without significantly more. For example, applicant claim limitations under broadest reasonable interpretation covers activities classified under mathematical concept. Abstract ideas classified under mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP 2106.04(a)(2), as highlighted in the claim analysis below.
The claim recites, inter alia: 
a sparse matrix …, the sparse matrix representing a plurality of class vectors; (mathematical relationship of the data)
computing a plurality of weighted similarity measures based on the case vector and the plurality of class vectors (Mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number as computing similarity measures based on a case vector and class vectors)
predicting a particular class to which the input case belongs, based on a particular weighted similarity measure of the plurality of weighted similarity measures (Mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number as predicting a class based on similarity measure);
each weighted similarity measure of the plurality of weighted similarity measures is computed based on (a) a similarity measure computed between the case vector and a class vector of the plurality of class vectors, and (b) a weight applied to the similarity measure, the weight computed based on a number of attributes that are weighted by a non-zero weight value in both the case vector and the class vector (Mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number as computing a similarity measure based on a case vector and class vector)
The claim falls within the “mathematical concept” grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim recite additional elements that integrate the judicial exception into a practical application. 
Based on the determination in Step 2A Prong One of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contains any 
The claim recites, inter alia: 
storing a …. in storage media, … (no more than mere instructions to apply the exception using a generic computer component), see MPEP 2106.05(f)
obtaining a case vector representing an input case to be classified (insignificant extra-solution activity), see MPEP 2106.05(g)
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
As discussed above with respect to integration of the abstract idea into practical application, the additional elements below do not add significantly more to the exception when considered separately and in combination.
The claim recites, inter alia: 
storing a …. in storage media, … (mere instructions)
obtaining a case vector representing an input case to be classified (a step obtaining vector data (the weight values of a input case) is insignificant extra-solution activity)
As discussed above in Step 2A Prong Two, obtaining data is not significant extra-solution activity that has been deemed well-understood by the courts and extra solution activity cannot provide an inventive concept in Step 2B; as required under Berkheimer Option 2 – Court Decisions in MPEP 2106.05(d)(II). See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory);
See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011), (Obtaining information about transactions using the Internet to verify credit card transactions), see MPEP 2106.05(g)
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 2
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 1 (Abstract idea)
aggregating a plurality of training data item vectors by class (Mathematical calculation); wherein 
the aggregating the plurality of training data item vectors by class (Mathematical calculation) is based on performing the following for each class in a set of classes (Mathematical relationships):
(a) identifying training data item vectors, of a plurality of training data item vectors, that belong to the each class (Mental process. For example, a person can reasonably identify training data item vectors that belong to the each class.), and 
(b) aggregating weight values by attribute from the training data item vectors identified as belonging to the each class (Mathematical calculation); and 
aggregating the plurality of training data item vectors by class (Mathematical calculation) 
The claim falls within the “mathematical concept” and “mental process” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: The claim recites, inter alia:  
storing the sparse matrix … (insignificant extra-solution activity)
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the 
Step 2B: The claim recites, inter alia:  
storing the sparse matrix … (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II)) 
See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory)	
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 3
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 2 (Abstract idea)
the training set labels each training data item of the plurality of training data items by one or more classes to which the each training data item belong(s) (Mathematical relationships)
Step 2A Prong Two: The claim recites, inter alia
the training set comprises the plurality of training data items (mere instructions)
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia:  
the training set comprises the plurality of training data items (mere instructions)
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 4
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 1 (Abstract idea)
each class vector of the plurality of class vectors is normalized (Mathematical calculation)
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 5
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 1 (Abstract idea)
filtering an unfiltered sparse matrix to produce the sparse matrix (Mathematical calculation); wherein 
the filtering the unfiltered sparse matrix (Mathematical calculation) is based on:(a) sorting sets of weight values of the unfiltered sparse matrix (Mathematical calculation) to produce sets of sorted weight values; and (b) for each set of sorted weight values of the sets of sorted weight values (Mathematical relationships), 
selecting weight values (Mental process) in the set of sorted weight values to include in the sparse matrix (Mathematical relationships) and 
selecting weight values (Mental process) in the set of sorted weight values to not include in the sparse matrix (Mathematical relationships)
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 6
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 5 (Abstract idea)
selecting weight values (Mental process) in the set of sorted weight values to include in the sparse matrix is based on a predetermined number of weight values to retain (Mathematical relationships)
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to 

Analysis of Claim 7
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 5 (Abstract idea)
the selecting weight values (Mental process) in the set of sorted weight values to not include in the sparse matrix is based on a magnitude difference between (a) a particular fall-off weight value in the set of sorted weight values and (b) a maximum weight value among a predetermined number of weight values in the set of sorted weight values (Mathematical calculation), wherein the predetermined number of weight values are prior in sorted order to the particular fall-off weight value in the set of sorted weight values (Mathematical calculation)
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 8
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 1 (Abstract idea)
predicting a plurality of particular classes (Mental process) to which the input case belongs, based on a plurality of particular weighted similarity measures of the plurality of weighted similarity measures (Mathematical calculation)
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Regarding claims 9-16,
Claims 9-16 are substantially similar to claims 1-8. The arguments as given above for claims 1-8 are applied, mutatis mutandis, to claims 9-16, therefore the claims 9-16 are ineligible under the 35 USC 101 accordingly. 

Analysis of Claim 17
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 1 (Abstract idea)
for each candidate grammatical unit of the plurality of candidate grammatical units, forming a concept vector for the each candidate grammatical unit based on:(a) the input vector obtained for the each candidate grammatical unit, and (b) attribute vectors corresponding to attributes of the each grammatical unit (Mathematical calculation), 
each of the attribute vectors representing one of the attributes of the each candidate grammatical unit, each of the attribute vectors comprising non-zero weights for concepts of the knowledge base, each non-zero weight representing a strength of association between the attribute represented by attribute vector and one of the concepts (Mathematical relationships); 
forming a concept vector for the document based on: (a) the input vector obtained for the document, and (b) attribute vectors corresponding to the attributes of the document (Mathematical calculation), 
each of the attribute vectors representing one of the attributes of the document, each of the attribute vectors comprising non-zero weights for concepts of the knowledge base, each non-zero weight representing a strength of association between the attribute represented by attribute vector and one of the concepts (Mathematical relationships); 
for each candidate grammatical unit of the plurality of candidate grammatical units, computing a similarity measure based on: (a) the (Mathematical calculation); and 
selecting a plurality of selected grammatical units (Mental process), from the plurality of candidate grammatical units, 
for inclusion in a text summary of the document based on the one or more similarity measures computed for the plurality of selected grammatical units (Mathematical calculation)
Step 2A Prong Two: The claim recites, inter alia:  
obtaining an input vector for the each candidate grammatical unit, the input vector comprising non-zero weights for attributes of the each candidate grammatical unit, each non-zero weight representing a strength of association between one of the attributes and the each candidate grammatical unit (insignificant extra-solution activity); 
obtaining an input vector for the document, wherein the input vector for the document comprises non-zero weights for attributes of the document, each non-zero weight representing a strength of association between one of the attributes and the document (insignificant extra-solution activity);  
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia
obtaining an input vector for the each candidate grammatical unit, the input vector comprising non-zero weights for attributes of the each candidate grammatical unit, each non-zero weight representing a strength of association between one of the attributes and the each candidate grammatical unit (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II));
See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory) 
obtaining an input vector for the document, wherein the input vector for the document comprises non-zero weights for attributes of the document, each non-zero weight representing a strength of association between one of the attributes and the document (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II));  
See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory)
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to 

Analysis of Claim 18
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 17 (Abstract idea)
Step 2A Prong Two: The claim recites, inter alia:  
one or more of the plurality of candidate grammatical units are each a sentence, a word, or an n-gram extracted from the document (mere instructions)
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia:  
one or more of the plurality of candidate grammatical units are each a sentence, a word, or an n-gram extracted from the document (mere instructions) 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to 

Analysis of Claim 19
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 17 (Abstract idea)
the similarity measure is a cosine similarity measure (Mathematical calculation)
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 20
Step 2A Prong One: The claim recites, inter alia:  
The method of Claim 17 (Abstract idea)
selecting one or more selected grammatical units, of the plurality of selected grammatical units (Mental process)
for inclusion in the text summary of the document based on one or more dissimilarity measures computed for the one or more selected grammatical units (Mathematical calculation); and wherein 
each of the one or more dissimilarity measures represents dissimilarity between a grammatical unit, of the one or more selected grammatical units, and one or more selected grammatical units already selected for inclusion in the text summary (Mathematical calculation)
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 9, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popescu et al. (US 2017/0344822 A1, hereinafter Popescu) in view of Guo et al. (US 2017/0091692 A1, hereinafter Guo).

Regarding claim 1, Popescu teaches: A method for classification performed by a computing system comprising one or more processors ([0101], e.g., "one or more processors") and storage media ([0101], e.g., "volatile or non-volatile storage medium"), the storage media storing one or more programs executed by the one or more processors ([0101], e.g., "The software code may be executed on any appropriate processor (for example, a microprocessor) or processor core or a set of processors") to perform the method, the method comprising: 
storing a sparse matrix in storage media, the sparse matrix ([0046], e.g., "A “sparse” representation of the images corresponds to a representation ... in the vectors"; Examiner Note: examiner maps vectors in Popescu to a matrix. A vector is also a matrix because a matrix can have just one row or one column.) representing a plurality of class vectors ([0033], "during the training phase 200, a series of such vectors and the corresponding labels 202 feed a training module");
([0033], e.g., "a “test” multimedia document") to be classified ([0033], "a “test” multimedia document 211 is described by a vector."; [0042], "The content of the image 300 is thus represented by a vector");
However, Popescu does not explicitly teach: computing a plurality of weighted similarity measures based on the case vector and the plurality of class vectors; predicting a particular class to which the input case belongs, based on a particular weighted similarity measure of the plurality of weighted similarity measures; and wherein each weighted similarity measure of the plurality of weighted similarity measures is computed based on (a) a similarity measure computed between the case vector and a class vector of the plurality of class vectors, and (b) a weight applied to the similarity measure, the weight computed based on a number of attributes that are weighted by a non-zero weight value in both the case vector and the class vector.
Guo teaches: computing a plurality of weighted similarity measures based on the case vector and the plurality of class vectors ([0194], e.g., “the similarity between documents di and dj, and V is the term set. In the vector space model, normalized cosine similarity carries exactly the same form. In this type of similarity measure, a term will contribute to the similarity between two documents”).
predicting a particular class to which the input case belongs ([0113], "to predict whether each candidate document 918 should be assigned the label 912"), based on a particular weighted similarity measure of the plurality of weighted similarity measures; and wherein each weighted similarity measure of the plurality of weighted similarity measures is computed based on (a) a similarity measure computed between ([0178], "to compute similarities for every record pair."), and (b) a weight applied to the similarity measure, the weight computed based on a number of attributes that are weighted by a non-zero weight value in both the case vector and the class vector ([0194] "A document d is represented as a vector Wd of term weights wt,d"; "a term will contribute to the similarity between two documents only if it has non-zero weights in both.").
Popescu and Guo are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the semantic description in the form of vector for a content of Popescu to incorporate the method of similarity measure of Guo. The motivation/suggestion for doing this would be for the purpose of recognizing records that refer to the same organization by computing a similarity measure between records (Guo, [0167], “The primary challenge of record linkage is recognizing records that refer to the same organization. This may be accomplished by computing a similarity measure between records and then clustering closely linked records to represent an organization.”).

Regarding claim 4, Popescu in view of Guo teaches: The method of Claim 1. 
However, Popescu does not explicitly teach: wherein each class vector of the plurality of class vectors is normalized.
Guo teaches: wherein each class vector of the plurality of class vectors is normalized ([0205] "The mapper takes all the terms and their associated weights for each document, and calculates their normalized TF-IDF weights."; [0042], "the visual characteristics of the image 300 are normalized").  
Popescu and Guo are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the semantic description in the form of vector for a content of Popescu to incorporate the method of similarity measure of Guo. The motivation/suggestion for doing this would be for the purpose of recognizing records that refer to the same organization by computing a similarity measure between records (Guo, [0167], “The primary challenge of record linkage is recognizing records that refer to the same organization. This may be accomplished by computing a similarity measure between records and then clustering closely linked records to represent an organization.”).

Regarding claim 8, Popescu in view of Guo teaches: The method of Claim 1. 
However, Popescu does not explicitly teach: further comprising: predicting a plurality of particular classes to which the input case belongs, based on a plurality of particular weighted similarity measures of the plurality of weighted similarity measures.
Guo teaches: further comprising: predicting a plurality of particular classes to which the input case belongs ([0113], "to predict whether each candidate document 918 should be assigned the label 912"), based on a plurality of particular weighted similarity measures of the plurality of weighted similarity measures ([0178], "to compute similarities for every record pair."; [0194] "A document d is represented as a vector Wd of term weights wt,d"; "a term will contribute to the similarity between two documents only if it has non-zero weights in both."; [0168], “the label indicates if a pair of records are similar”).  
Popescu and Guo are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the semantic description in the form of vector for a content of Popescu to incorporate the method of similarity measure of Guo. The motivation/suggestion for doing this would be for the purpose of recognizing records that refer to the same organization by computing a similarity measure between records (Guo, [0167], “The primary challenge of record linkage is recognizing records that refer to the same organization. This may be accomplished by computing a similarity measure between records and then clustering closely linked records to represent an organization.”).

Regarding claim 9, the claim recites one or more non-transitory computer-readable media of claim 1, and is similarly analyzed.

Regarding claim 12, the claim recites one or more non-transitory computer-readable media of claim 4, and is similarly analyzed.

Regarding claim 16, the claim recites one or more non-transitory computer-readable media of claim 8, and is similarly analyzed.

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popescu in view of Guo, further in view of Liu et al. (US 2012/0089621 A1, hereinafter Liu).

Regarding claim 2,  Popescu in view of Guo teaches: The method of Claim 1.
	Popescu teaches: storing the sparse matrix representing the plurality of class vectors ([0046], "A “sparse” representation of the images corresponds to a representation ... in the vectors"; [0033], "during the training phase 200, a series of such vectors and the corresponding labels 202 feed a training module").
However, Popescu in view of Guo does not explicitly teach: further comprising: aggregating a plurality of training data item vectors by class; wherein the aggregating the plurality of training data item vectors by class is based on performing the following for each class in a set of classes:(a) identifying training data item vectors, of a plurality of training data item vectors, that belong to the each class, and (b) aggregating weight values by attribute from the training data item vectors identified as belonging to the each class; and … based on results of the aggregating the plurality of training data item vectors by class.
	Liu teaches: further comprising: aggregating a plurality of training data item vectors by class ([0028], e.g., "topic" for class in the claim, and "in a case that topic A is associated with three content items 104 identified in the browsing history 132, the strength of relevance of the topic associated with topic A in each of the three content item's 104 vector 112 is identified and aggregated to derive the user's long term interest in the topic."); 
wherein the aggregating the plurality of training data item vectors by class is based on performing the following for each class in a set of classes: (a) identifying training data item vectors, of a plurality of training data item vectors  ([0031], e.g.,  "the content items 104 identified in the content browsing history"), that belong to the each class ([0028] "a topic is associated with more than one content item "), and (b) aggregating weight values by attribute from the training data item vectors identified as belonging to the each class ([0031] "a weighted aggregation of topic distribution vectors for the content items"); and
the aggregating the plurality of training data item vectors by class ([0028] "in a case that topic A is associated with three content items 104 identified in the browsing history 132, the strength of relevance of the topic associated with topic A in each of the three content item's 104 vector 112 is identified and aggregated to derive the user's long term interest in the topic.")
Popescu and Liu are analogous art because they are directed to the method of a vector for a content. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the semantic description in the form of vector for a content of Popescu in view of Guo to incorporate the method of content recommendation of Liu. The motivation/suggestion for doing this would be for the purpose of determining a topic using a user’s long term interest where the user’s interest is aggregated across all of the content items in vector (Liu, [0028], e.g., “a user's long term interest in a topic comprises a value determined for the topic using the topic's strength of relevance value, or relevance, associated with one or more content items 104 identified in browsing history 132. Where a topic is associated with more than one content item 104 identified in browsing history 132, the user's interest is aggregated across all of the content items 104 identified in the browsing history 132 and related to the topic, e.g., as indicated in each content item's 104 vector 112”).

Regarding claim 3,  Popescu in view of Guo and Liu teaches: The method of Claim 2.
However, Popescu in view of Guo does not explicitly teach: wherein the training set comprises the plurality of training data items; and wherein the training set labels each training data item of the plurality of training data items by one or more classes to which the each training data item belong(s).
Liu teaches: wherein the training set comprises the plurality of training data items ([0021] "the training data includes information about a plurality of content items"); and wherein the training set labels each training data item of the plurality of training data items by one or more classes to which the each training data item belong(s) [0024] "the analyzer 106 identifies the topics(s) associated with a content item 104 based on occurrences of tokens found in the content item 104 and the probabilistic correspondences between topics and token defined by topic model.").
Popescu and Liu are analogous art because they are directed to the method of a vector for a content. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the semantic description in the form of vector for a content of Popescu in view of Guo to (Liu, [0028], e.g., “a user's long term interest in a topic comprises a value determined for the topic using the topic's strength of relevance value, or relevance, associated with one or more content items 104 identified in browsing history 132. Where a topic is associated with more than one content item 104 identified in browsing history 132, the user's interest is aggregated across all of the content items 104 identified in the browsing history 132 and related to the topic, e.g., as indicated in each content item's 104 vector 112”).

Regarding claim 10, the claim recites one or more non-transitory computer-readable media of claim 2, and is similarly analyzed.

Regarding claim 11, the claim recites one or more non-transitory computer-readable media of claim 3, and is similarly analyzed.

Claim(s) 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popescu in view of Guo, further in view of Miwa et al. (US 2016/0187022 A1, hereinafter Miwa).

Regarding claim 5, Popescu in view of Guo teaches: The method of Claim 1.
([0178], "A “sparse” representation of the images corresponds to a representation ... in the vectors").
However, Popescu in view of Guo does not explicitly teach: further comprising: filtering an unfiltered sparse matrix to produce the sparse matrix; wherein the filtering the unfiltered sparse matrix is based on: (a) sorting sets of weight values of the unfiltered sparse matrix to produce sets of sorted weight values; and (b) for each set of sorted weight values of the sets of sorted weight values, selecting weight values in the set of sorted weight values to include in the sparse matrix and selecting weight values in the set of sorted weight values to not include in the sparse matrix.
	Miwa teaches: further comprising: filtering an unfiltered sparse matrix to produce the sparse matrix; wherein the filtering the unfiltered sparse matrix is based on: (a) sorting sets of weight values of the unfiltered sparse matrix to produce sets of sorted weight values ([0007], "descending order of the weight values"); and 
the sparse matrix (b) for each set of sorted weight values of the sets of sorted weight values ([0007], "descending order of the weight values"), selecting weight values in the set of sorted weight values to include in the sparse matrix ([0043], "When the sum total of the weight values g(x) is greater than the threshold th2, the map sorter sets the significant pixel selection flag to 1") and selecting weight values in the set of sorted weight values to not include in the sparse matrix ([0043], "when the sum total of the weight value g(x) is equal to or less than the threshold th2, the map sorter sets the significant pixel selection flag to 0")"
Popescu and Miwa are analogous art because they are directed to the usage of weight values. It would have been obvious to a person having ordinary skill in the art (Miwa, [0056], “the pixel weight calculator that generates weight values for all the pixels from both the relative position of each pixel relative to each of the significant pixels and the human probability; and the all-pixel sorter that selects the detected significant pixels to be used in the next step in descending order of the weight values from among all the pixels, high-accuracy human detection can be carried out without having to increase the memory capacity and to improve the CPU's ability”).

Regarding claim 6, Popescu in view of Guo and Miwa teaches: The method of Claim 5.
Popescu teaches: the sparse matrix ([0178], "A “sparse” representation of the images corresponds to a representation ... in the vectors").
However, Popescu in view of Guo does not explicitly teach: wherein the selecting weight values in the set of sorted weight values to include in the sparse matrix is based on a predetermined number of weight values to retain.
Miwa teaches: wherein the selecting weight values in the set of sorted weight values to include in the sparse matrix is based on a predetermined number of weight values to retain ([0043], "When the sum total of the weight values g(x) is greater than the threshold th2, the map sorter sets the significant pixel selection flag to 1"; [0007], "sorter to select the detected significant pixels to be used in the next step in descending order of the weight values from among all the pixels").  
	Popescu and Miwa are analogous art because they are directed to the usage of weight values. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the semantic description in the form of vector for a content of Popescu in view of Guo to incorporate the method of sorting and selecting weight values of Miwa. The motivation/suggestion for doing this would be for the purpose of high-accuracy human detection by sorting and selecting weight values of the significant pixels (Miwa, [0056], “the pixel weight calculator that generates weight values for all the pixels from both the relative position of each pixel relative to each of the significant pixels and the human probability; and the all-pixel sorter that selects the detected significant pixels to be used in the next step in descending order of the weight values from among all the pixels, high-accuracy human detection can be carried out without having to increase the memory capacity and to improve the CPU's ability”).

Regarding claim 7, Popescu in view of Guo and Miwa teaches: The method of Claim 5.
Popescu teaches: the sparse matrix ([0178], "A “sparse” representation of the images corresponds to a representation ... in the vectors").
However, Popescu in view of Guo does not explicitly teach: wherein the selecting weight values in the set of sorted weight values to not include in the sparse matrix is based on a magnitude difference between (a) a particular fall-off weight value in the set 
Miwa teaches: wherein the selecting weight values in the set of sorted weight values to not include in the sparse matrix is based on a magnitude difference between (a) a particular fall-off weight value in the set of sorted weight values and (b) a maximum weight value among a predetermined number of weight values in the set of sorted weight values, wherein the predetermined number of weight values are prior in sorted order to the particular fall-off weight value in the set of sorted weight values  ( [0043], "when the sum total of the weight value g(x) is equal to or less than the threshold th2, the map sorter sets the significant pixel selection flag to 0"; [0007], "sorter to select the detected significant pixels to be used in the next step in descending order of the weight values from among all the pixels").  
Popescu and Miwa are analogous art because they are directed to the usage of weight values. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for the semantic description in the form of vector for a content of Popescu in view of Guo to incorporate the method of sorting and selecting weight values of Miwa. The motivation/suggestion for doing this would be for the purpose of high-accuracy human detection by sorting and selecting weight values of the significant pixels (Miwa, [0056], “the pixel weight calculator that generates weight values for all the pixels from both the relative position of each pixel relative to each of the significant pixels and the human probability; and the all-pixel sorter that selects the detected significant pixels to be used in the next step in descending order of the weight values from among all the pixels, high-accuracy human detection can be carried out without having to increase the memory capacity and to improve the CPU's ability”).

Regarding claim 13, the claim recites one or more non-transitory computer-readable media of claim 5, and is similarly analyzed.

Regarding claim 14, the claim recites one or more non-transitory computer-readable media of claim 6, and is similarly analyzed.

Regarding claim 15, the claim recites one or more non-transitory computer-readable media of claim 7, and is similarly analyzed.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrilovich & Markovitch ("Wikipedia-based Semantic Interpretation for Natural Language Processing" Journal Of Artificial Intelligence Research, Volume 34, pages 443-498, 2009, hereinafter Gabrilovich) in view of Guo.

Regarding claim 17, Gabrilovich teaches: A method for text summarization or keyword generation using a knowledge base (p. 447, par. 3, e.g., "our methodology leverages knowledge bases"), …, the method comprising: extracting a plurality of candidate (p. 460, par. 1, e.g., "we partition the document into a series of non-overlapping segments (called contexts), and then generate features at this finer level."); 
for each candidate grammatical unit of the plurality of candidate grammatical units, for each candidate grammatical unit of the plurality of candidate grammatical units, obtaining an input vector for the each candidate grammatical unit (p. 460, par. 4, "Each document is transformed into a series of local contexts, which are then represented as interpretation vectors using ESA."), 
the input vector comprising non-zero weights (p.453, sec. 3.2.3, par. 3, "non-zero weight") for attributes of the each candidate grammatical unit, each non-zero weight representing a strength of association between one of the attributes and the each candidate grammatical unit (p. 446, sec. 2, par. 2, e.g., "the strength of association between t and Ci"; Examiner note: examiner maps Ci in Gabrilovich to one of the attributes, and maps t in Gabrilovich to each candidate grammatical unit.); 
obtaining an input vector for the document (p. 446, sec. 2, par. 2, e.g., "we represent each text fragment t by a vector"), wherein the input vector for the document comprises non-zero weights (p.453, sec. 3.2.3, par. 3, "non-zero weight") for attributes of the document, each non-zero weight representing a strength of association between one of the attributes and the document (p. 446, sec. 2, par. 2, e.g., "the strength of association between t and Ci "; Examiner note: examiner maps Ci in Gabrilovich to attributes, and maps t in Gabrilovich to the document.); for each candidate grammatical unit of the plurality of candidate grammatical units,
(p. 460, par. 4, "Each document is transformed into a series of local contexts, which are then represented as interpretation vectors using ESA."), and (b) attribute vectors corresponding to attributes of the each grammatical unit (p. 448, par. 3, "the meaning of a word is given by a vector of concepts paired with their TFIDF scores, which reflect the relevance of each concept to the word."), 
each of the attribute vectors representing one of the attributes of the each candidate grammatical unit, each of the attribute vectors comprising non-zero weights for concepts (p. 453, sec. 3.2.3, par. 3, "concepts with non-zero weight") of the knowledge base, each non-zero weight representing a strength of association between the attribute represented by attribute vector and one of the concepts (p. 446, sec. 2, par. 2, "We assume the availability of a vector of basic concepts, C1,..., Cn, and we represent each text fragment t by a vector of weights, w1,..., wn, where wi represents the strength of association between t and Ci "); 
forming a concept vector for the document based on: (a) the input vector obtained for the document (p. 446, sec. 2, par. 2, e.g., "we represent each text fragment t by a vector"), and (b) attribute vectors corresponding to the attributes of the document (p. 448, par. 3, "the meaning of a word is given by a vector of concepts paired with their TFIDF scores, which reflect the relevance of each concept to the word."), 
each of the attribute vectors representing one of the attributes of the document, each of the attribute vectors comprising non-zero weights for concepts (p. 453, sec. 3.2.3, par. 3, "concepts with non-zero weight") of the knowledge base, each non-zero weight representing a strength of association between the attribute represented by attribute vector and one of the concepts (p. 446, sec. 2, par. 2, "We assume the availability of a vector of basic concepts, C1,..., Cn, and we represent each text fragment t by a vector of weights, w1,..., wn, where wi represents the strength of association between t and Ci "); 
for each candidate grammatical unit of the plurality of candidate grammatical units, computing a similarity measure based on: (a) the concept vector formed for the each candidate grammatical unit, and (b) the concept vector formed for the document (p. 450-451, sec. 3.1, par. 2, "computing semantic relatedness of texts simply amounts to comparing their vectors."); and 
selecting a plurality of selected grammatical units, from the plurality of candidate grammatical units, for inclusion in a text summary of the document based on the one or more similarity measures computed for the plurality of selected grammatical units (p. 448, par. 6, "We do so by discarding insufficiently developed articles, and by eliminating spurious association between articles and words." Examiner note: discarding insufficiently developed articles, for example, in Gabrilovich results in selecting a plurality of selected grammatical units, from the plurality of candidate grammatical units.).
	However, Gabrilovich does not explicitly teach: the method performed by a computing system comprising one or more processors and storage media, the storage media storing one or more programs executed by the one or more processors to perform the method.
([0288], e.g., "a processor or a group of processors"]) and storage media ([0288], e.g., "a machine-readable medium"]), the storage media storing one or more programs ([0288], e.g., "software modules (e.g., code embodied on a machine-readable medium)") executed by the one or more processors to perform the method.
Gabrilovich and Guo are analogous art because they are directed to the method of similarity measure in machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Explicit Semantic Analysis of Gabrilovich to incorporate a hardware module of Guo. The motivation/suggestion for doing this would be for the purpose of performing certain operations (Guo, [0288], “A “hardware module” is a tangible unit capable of performing certain operations”).

Regarding claim 18, Gabrilovich in view of Guo teaches: The method of Claim 17.
Gabrilovich further teaches: wherein one or more of the plurality of candidate grammatical units are each a sentence, a word, or an n-gram extracted from the document (p. 460, par. 2, "Potential candidates for such contexts are simple sequences of words, or more linguistically motivated chunks such as sentences or paragraphs.").  

Regarding claim 19, Gabrilovich in view of Guo teaches: The method of Claim 17.
(p. 451, par. 1, "we use the cosine metric throughout the experiments").

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrilovich in view of Guo, further in view of Diao & Shan (US 2008/0027926 A1, hereinafter Diao).

Regarding claim 20, Gabrilovich in view of Guo teaches: The method of Claim 17.
	Gabrilovich further teaches: further comprising: selecting one or more selected grammatical units, of the plurality of selected grammatical units, for inclusion in the text summary of the document (p. 448, par. 6, "We do so by discarding insufficiently developed articles, and by eliminating spurious association between articles and words.").
	However, Gabrilovich in view of Guo does not explicitly teach: one or more dissimilarity measures computed for the one or more selected grammatical units; and wherein each of the one or more dissimilarity measures represents dissimilarity between a grammatical unit, of the one or more selected grammatical units, and one or more selected grammatical units already selected for inclusion in the text summary.
	Diao teaches: one or more dissimilarity measures computed for the one or more selected grammatical units; and wherein each of the one or more dissimilarity measures represents dissimilarity between a grammatical unit, of the one or more selected grammatical units, and one or more selected grammatical units already selected for inclusion in the text summary ([0025] "a maximal dissimilarity of the sentence to the already-outputted summary sentence(s). Outputting additional summary sentence(s) having a maximal dissimilarity may result in minimization of redundancy in a summarization comprising a plurality of summary sentences.").
	Gabrilovich and Diao are analogous art because they are directed to the method of similarity measure. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Explicit Semantic Analysis of Gabrilovich in view of Guo to incorporate the dissimilarity method of Diao. The motivation/suggestion for doing this would be for the purpose of being capable of outputting relevant, yet minimally redundant, summary sentence(s) in a summarization by having a dissimilarity (Diao, [0013], “a method for document summarization may be capable of outputting relevant, yet minimally redundant, summary sentence(s) in a summarization.”; [0025] “Outputting additional summary sentence(s) having a maximal dissimilarity may result in minimization of redundancy in a summarization comprising a plurality of summary sentences.”).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure listed below:
Zechner et al. (US-2013/0158982-A1): teaches extracting a content feature from a set of words automatically recognized in the non-scripted speech sample, and scoring the non-scripted speech sample by providing the extracted content feature.
Weissgerber et al. (US-8489603-B1): teaches automatically categorizing an item information of interest to a user, by comparing to item category descriptions representing item categories.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126